989 F.2d 492
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anthony GRANDISON, a/k/a Malik Bilaal Tariq, Petitioner-Appellant,v.FEDERAL BUREAU OF PRISONS;  Attorney General of the UnitedStates, Respondents-Appellees.
No. 93-6074.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 1, 1993Decided:  March 25, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CA-92-19-B)
Anthony Grandison, Appellant Pro Se.
Richard Douglas Bennett, United States Attorney, Juliet Ann Eurich, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Anthony Grandison appeals from the district court's order denying his motion for reconsideration of the court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Grandison v. Federal Bureau of Prisons, No. CA-92-19-B (D. Md. Dec. 3, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED